UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-33926 TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN P. O. Box 1636 Silsbee, Texas 77656 (Full title of the plan and the address of the plan) TRECORA RESOURCES (Name of issuer of the securities held pursuant to the plan) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas77478 (Address of issuer’s principal executive office) REQUIRED INFORMATION Pursuant to the section of the General Instructions to Form 11-K entitled “Required Information”, this Annual Report on Form 11-K for the year ended December 31, 2015, consists of the audited financial statements of the Texas Oil and Chemical Co. II, Inc. 401(K) Plan (the “Plan”) for the year ended December 31, 2015, and the related schedules thereto. The Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and in accordance with Item 4 of the section of the General Instructions to Form 11-K entitled “Required Information”, the financial statements and schedules furnished herewith have been prepared in accordance with the financial reporting requirements of ERISA in lieu of the requirements of Items 1-3 of that section of the General Instructions. Schedules I, II, and III are not submitted because they are either not applicable, the required information is included in the financial statements or notes thereto, or they are not required under ERISA. TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Index Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits as of December 31, 2015 and 2014 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2015 3 Notes to Financial Statements 4-14 Supplementary Information Schedule H, line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2015 15 Signature 16 Note: Other supplemental schedules required by Section 252.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Index Report of Independent Registered Public Accounting Firm To the Participants, Trustees and Audit Committee Texas Oil and Chemical Co. II, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Texas Oil & Chemical Co. II, Inc. Employee 401(k) Plan (the Plan) as of December 31, 2015, and 2014, and the related statement of changes in net assets available for benefits for the year ended December 31, 2015.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2015, and 2014,and the changes in net assets available for benefits for the year ended December 31, 2015 in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2015 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s 2015 financial statements. The information in the supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the information reconciles to the financial statements and underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental information, we evaluated whether such information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ BKM Sowan Horan LLP Addison, Texas June 28, 2016 - 1 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statements of Net Assets Available for Benefits December 31, 2015 and 2014 Assets: Investments - at fair value (Note 5) $ $ Notes receivable from participants Employee contribution receivable - Employer contribution receivable - Total Assets Liabilities: Participant contribution payable - Excess participant contribution payable - Total Liabilities - Net assets available for benefits $ $ See accompanying notes to the financial statements. -2 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2015 Additions to net assets attributed to: Investment income(loss): Net depreciation in fair value of investments $ ) Dividend and interest income ) Contributions: Participant contributions Employer contributions Rollover contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. -3 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan The Plan is a defined contribution plan sponsored by Texas Oil & Chemical Co. II, Inc. (the “Company”).The Company is a wholly owned subsidiary of Trecora Resources, which trades on the New York Stock Exchange under ticker symbol TREC.The following provides only general information and participants should refer to the plan agreement for a more complete description of the Plan's provisions. General The Plan, which became effective on September 1, 1978, as amended and restated effective January 1, 2015, is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and the Internal Revenue Code (“IRC”). The 2015 amendment restated the plan defining it as an enhanced safe harbor plan.New employees shall become a participant on the entry date coincident with or following the completion of six months of service. Employee Contributions Participants may contribute up to 100% of their compensation, as defined.Participants may also contribute amounts representing rollover distributions from other qualified defined benefit or defined contribution plans.Participants’ salary deferral contributions are subject to IRC limitations which was $18,000 in 2015.The Plan allows catch-up contributions (within the meaning of Section 414(v) of the IRC) for participants who have reached age 50 by the end of the plan year.Participants are only permitted to make catch-up contributions if they have made their maximum salary deferral contribution for the year. Effective January 1, 2015, the Plan automatically enrolls all newly eligible participants into the Plan at a 3% deferral rate. Employer Contributions The Company makes matching contributions equal to 100% of the participant’s deferral up to the first 6% of the participant’s eligible compensation.In addition, each year the Company may, at its discretion, make a profit-sharing contribution for the plan year not to exceed certain limitations prescribed by the IRC.The Company did not make a profit-sharing contribution for the year ended December 31, 2015. Participant Accounts Each participant’s account reflects the participant’s contribution, the Company’s matching and profit sharing contributions, Plan earnings or losses on the account, an allocation of the Company’s discretionary contribution, if any, based on participant compensation and a charge for any distributions and direct expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their contributions and rollover accounts, plus actual earnings thereon.Effective January 1, 2015, vesting in the Company's matching contributions is based on years of service according to the following schedule: Years of Service Vested Percentage Less than 2 0 % 2 or more % -4 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan (Continued) Company matching contributions remitted to the Plan in 2014 or before are subject to a 6 year vesting schedule. Vesting in the Company's profit sharing contributions, if any, is based on years of service according to the following schedule: Years of Service Vested Percentage Less than 2 0 % 2 20 % 3 40 % 4 60 % 5 80 % 6 or more % Administrative Expenses In accordance with the Plan, administrative expenses may be paid out of the Plan unless paid by the Company. Participant Investment Options Upon enrollment in the Plan, a participant may direct employee and employer contributions in 1% increments in various investment options offered by the Plan.The Plan currently offers shares of pooled separate accounts, guaranteed interest accounts, mutual funds and common stock of Trecora Resources as investment options for participants.Participants can change their investment options daily. Notes Receivable from Participants Participants may borrow from their accounts a minimum of $1,000 up to a maximum equal to the lesser of 50% of their vested account balance or $50,000, minus the highest outstanding note receivable balance during the immediate preceding twelve months.The notes receivable are secured by the balance in the participant's account.All notes are considered a directed investment from the participant’s Plan account with all principal and interest credited to the participant’s account. A maximum of one loan outstanding is allowed per participant at a time. Each loan shall bear a reasonable fixed rate of interest to be determined by the Administrator.Interest rates were 5.25% as of December 31, 2015 and 2014.Notes receivable are to be repaid within five years.Principal and interest is paid ratably through periodic payroll deductions. Notes receivable are measured at their unpaid principal balance plus accrued but unpaid interest.Delinquent participant loans are reclassified as distributions based on the terms of the Plan document.Participant loans are considered delinquent if any payment or principal and interest, or any portion thereof, remains unpaid for more than 90 days after due. -5 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 - Description of Plan (Continued) Payment of Benefits Upon termination of service, the participant or their beneficiary has the option to choose a lump sum payment, installment payment, or to purchase an annuity equal to the value of the participant’s vested interest in his or her account.Participants that reach the age of 70 ½ are required to take a minimum distribution from their account. Forfeitures Forfeitures can be used to reduce future employer contributions or to pay administrative expenses.The Plan used approximately $11,000 and $7,000 of non-vested amounts to reduce current year employer contributions and pay administrative expenses, respectively, in the current year.See Note 4. Voting Rights Each participant is entitled to exercise voting rights attributable to Trecora Resources shares allocated to his or her account and is notified by the Trustee prior to the time that such rights are to be exercised.The Trustee is permitted to vote in the best interest of plan participants’ shares for which instructions have not been given by a participant. Note 2 -Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements were prepared in accordance with accounting principles generally accepted in the United States of America and are presented on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of additions and deductions to net assets available for benefits during the reporting period. Actual results could differ from those estimates. See Note 5 for discussion of significant estimates used to measure fair value of investments. Investment Valuation and Income Recognition Investments held by the Plan are stated at fair value.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).See Note 5 for further discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net depreciation includes the Plan’s gains and losses on investments bought and sold as well as, held during the year. -6 - Index TEXAS OIL & CHEMICAL CO. II, INC. EMPLOYEE 401(K) PLAN Notes to Financial Statements Note 2 -Summary of Significant Accounting Policies (Continued) Benefits Paid to Participants Benefits paid to participants are recorded as a reduction of net assets available for benefits when paid. Risks and Uncertainties The Plan and its participants invest in various investment securities.Investment securities, in general, are exposed to various risks such as interest rate, market and credit.Due to the level of risk associated with certain investment securities, it is possible that changes in the value of investment securities will occur at any given time and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. Asset Management Fees Plan participants are charged for asset management fees based on fund balances.Asset management fees are accrued daily by the Trustee based on participant balances in each fund and are included in net depreciation. Reclassifications Certain reclassifications were made to the 2014 financial statement to conform with the 2015 presentation in accordance with the early adoption of recent accounting pronouncements (Note 3). Subsequent Events Management of the Plan evaluates events and transactions occurring subsequent to the date of the financial statements for matters requiring recognition or disclosure in the financial statements.The accompanying financial statements consider events through June 28, 2016, the date which the financial statements were issued. Note 3 –Recent Accounting Pronouncements In July 2015 the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update 2015-12,Plan Accounting: Defined Benefit Pension Plans (Topic 960), Defined Contribution Pension Plans (Topic 962) and Health and Welfare Benefit Plans (Topic 965): Part I - Fully Benefit-Responsive Investment Contracts, Part II - Plan Investment Disclosures and Part III - Measurement Date Practical Expedient(“ASU 2015-12”). ASU 2015-12 is effective for fiscal years beginning after December 15, 2015, with early adoption permitted. Upon adoption of ASU 2015-12, plans are no longer required to: · Disaggregate investments by nature, risk and characteristics · Disclose individual investments that represent five percent or more of net assets available for benefits; or · Disclose net appreciation or depreciation for investments by general type. The Plan elected to early adopt ASU 2015-12 effective December 31, 2015. As a result of adoption of ASU 2015-12, the Plan retrospectively modified its investment disclosures as described above. In May 2015 the FASB issued Accounting Standard Update 2015-07, Disclosures for Investments in Certain Entities that Calculate Net Asset Value per Share (or its Equivalent)("ASU 2015-07"). ASU 2015-07 eliminates the requirement to categorize investments in the fair value hierarchy if their fair value is measured at net asset value per share (or its equivalent) using the practical expedient in FASB’s fair value measurement guidance. ASU 2015-07 is effective for fiscal years beginning after December 15, 2015, with early adoption permitted. The Plan elected to early adopt ASU 2015-07 effective December 31, 2015. As a result of adoption of ASU 2015-07, the Plan retrospectively modified its fair value disclosures (Note 5). - 7 - Index TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 4 –Nonparticipant-Directed Investments Information about the net assets and the significant components of the changes in net assets relating to the nonparticipant-directed investments is as follows: December 31, Net assets: Forfeiture account $ $
